T. Gr. Kavanagh, J.
(dissenting). The right to appeal as a matter of right guaranteed by the Michigan Constitution  is no more absolute than the specific rights to free speech, association, free press etc. guaranteed by the United States Constitution. (For general discussion of the principle of limitation of specific rights see 16 Am Jur 2d, Constitutional Law, § 332, p 639, et seq.)
*275The limitation of such right however must be permitted only for compelling reason. (See, for example, NAACP v. Alabama [1958], 357 US 449 [78 S Ct 1163, 2 L Ed 2d 1488]).
Until it appears that the unlimited right to appeal threatens our administration of justice either by congesting our dockets or by inordinately straining our financial resources or otherwise such limitation is unwarranted.
There has been no demonstration of exceptional circumstances or compelling need for the 60-day limitation imposed by our court rule.  None appears to me. I would therefore reverse apd remand for appointment of counsel to implement defendant’s appeal as a matter, of right.
Kelly, J., did not sit in this case.